Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 1 of 30

DEFENDANT - SMF
EXHIBIT 20
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 2 of 30

‘* Case 1:17- cv-00148- SPB Document 97- 4 Filed 11/14/19 Page 5 of 10

E. Lewen, LPN, BA

  

EEOC — Pittsburgh Area Office
1001 Liberty Avenue  ,
Suite300

Pittsburgh, PA 15222-4187
Phone: (412) 644-3444

February 22,2016
Dear Sir or Madam,
My name is Nancy E. Lewen. I wish to file a complaint of gender discrimination by a male supervisor,

possibly in collusion with, or as.an agent for, a male Assistant Ditector of Nursing. Ihave been

employed by the Pennsylvania Department of Military and Veteran's Affairs at the Soldiers and Sailors
Or

   
 

 

 

   

-Home in Erie-PA since: Septenber29° 2014.1 work on Me nighbshie ay Ly Ties Sap

Carolyn Williams, RNS, hereinafter referred to as “Carolyn.” I frequently-also work under Raymond
Hamm, RNS, hereinafter referred to as “Ray.” My working relationship with my supervisors had been
good, but a problem has  devsiopet We which threatens to fo disrupt my otherwise peacefirl employment at

    

 

out to harass me, possifly in oo collusion with, or acting as agent t for, our recently hired Assistant Director
of Nurses, Kevin McLaughlin RN, hereinafter referred io as “Kevin.” Ray's behavior did in fact ..
escalate to the point of verbal bullying on the morning of Saturday February 20, 2016. I will begin my

complaint with the details from-that: incident.

"Statement of Racts: .
On the moming of Friday February 19, 2016, Iwas working on Unit C, the Assisted Living Unit,
completing my assignment exactly the way that I was trained during orientation to the unit by Christine
Wills, LPN, hereinafter referred to as, “Chris.”. At 0500, Ray came to the unit to collect the

. paperwork, as witnessed by Julie Richards, CNA, hereinafter referred to as “Tulie.” Ray'loaked around
the unit for a few mitnies, as if searching for something to find fhult with, and with a Jook of disdain
on is face, witnessed by Julie, he pointed to my worksheets on the med carts and asked, “are these
crossed off names the residents who you have already given medicine to?” I cheerfully replied, “yes,”
and treated Ray respectfully and professionally at all times, as Witnessed by Tale. > an

 

 

 
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 3 of 30

 

Case 1:17-cv-00148-SPB Document 97-1 Filed ‘11/14/19 Page 6 of 10

‘beamed deshget that I was using was the preprinted typewriton 11-7 worksheet that is puovided by Chris
but is not an official DMVA or PSSH-form. The eleven residents who had

for the other nurses to use,
already come for their medicines had come of their own volition. [had not sent Julie to wake anybody

up, and had not woke anybody up myself, I was merely filling in, playing the role of Chris on her night
aff Ray gave me a dirty look, as witnessed by Julie, and abruptly left the unit. I thought nothing more
of the conversation until the next night when Ray phoned me. In an unwitnessed telephone
conversation, he claimed that he had not wvantetl to counsel me in front of Julie, but I was “way far out

of compliance” with my medication administration. He read the policy t to me, and sternly stated that .
“one hour earlier until one hour after the

 

; according to policy, the window to give médications is
ordered administration time.” He then raised his voice and threatened to “PDC” (disciplinary

counsel) me ifhe caught me out of compliance with medication. adrninistration ever again.

I calmly told Ray that I realized that I was: technically out of compliance, but Lwas performing the ,
inistzation in. the- exactqvay that Thad heen. ofientated ‘by Chris, and the same exact way

that all of the other nurses do the night shift med pass on Unit C. [ furthermore stated in'my defense
that being out of compliance with medication administration is @ common occurrence at PSSH on all
shifts and all units, and that it was unfair for him to single me out and point a finger at me.

 

  

 

 

SW hrEmensE

  

  

 

meena ei aa SET igne Sara
‘then did say in a threatening voice that he was going fo talk to the other nurses fo see if what I was
. saying was tres. He radely and unprofessionally] bung t the phone up without even sayirig goodbye to
me, [have no witnesses to this bullying type telephone conversation, but I did remain very emotionally

upset for the rest of the shift, as witnessed by Penny King, CNA hereinafter referred to as “Perit.”

It is unfair for Ray to sirigle me out for the following reasons, which can be verified by other nurses:
1) All of the other nightshift murses who work Unit C alone begin the med pass early.

2) Nightshift nutses on Units A and B regularly begin passing their 0600 medications at 0430.

a) Dayshift mirses on all units routinely begin passing their 0900 medications at 0700, and on Units A
and B are often not finished passing their 0900 medications watil noon.
4) Ryening shift nurses on Units A, B and C are often still passing their 2100 medications at 2300.

_ 5) Recently, when the “condensed schedule” nursés leave at 1945, (Barry Blasi¢ LPN, hereinafter
referred to.as “Barry,” and Dawn Zappas LPN, hereinafter referred to as “Dawn,”) they have already
passed out much of the 2100 medications, a med pass which should not even be started until 2000.

 
0
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 4 of 3

 

nurse on Unit C. Ray places more importance on the enforcement of “snack time rules” on Unit C:
than he does to abiding by Pennsylvania Assisted Living Regulations. Although we are required by
Taw to assist residents with their activities off deity living; Ray is intent on jeopardizing the continence
status and insulting the dignity of grown men by strictly enforcing the unwritten “house rule” of
depriving US Veterans in our care from using uzinals. ;

ily veniale 11-7 nursin ing staff who work on Unit C.

   

peanut butter and jelly sandwich after 9:00'pm, yet he sees nothing wrong with leaving a female LPN

 

* all alone on the unit for 2 % hours Pet night while the CNA takes his/her lawful breaks and helps da

 

so=lcis perTECRY Sky Rays opinion fo leave the CNA all alone on the nait
'N takes his/her lawful breaks,

  

 

 

 

 
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 5 of 30

Case A:17-ev-00148-SPB Document 97-1 Filed 11/14/19 Page 8 of 10
(b) Direct care staff persons shall be available to provide at least 1 hour per day of assisted living
services to each mobile resident.
(c) Direct care staff persons shall be available to provide at least 2 hours per day of assisted living
services to each resident who has mobility needs.
@ At least 75% of the assisted living service hours specified 4 in subsections (b) and (c) shall be
available during waking hours.

Ray's belligerence towards me did also escalate a few weeks ago after I asked hima simple question
‘ involving the Unit C census and staffing and what I suspected was'a math error in figuring the
numbers. I’m not accusing Ray or anybody else of intentionally breaking the law. Therefore, ‘T should
not have had my intelligence insulted by Ray one night in January when I questioned direct care
staffing in relation to the census. I merely pointed out fo Ray the possibility of a math emor resulting
in what appears to be unlawful staffing ratio. The schedulers seem to think that ten staff members per
2a hou, periods tenficientchenspect that the. direct-care: -staff paid-breaks-are possibly inadvertent
not being deducted, resulting in an innocent math error by the schedulers. I also suspect that the time
is not being deducted for when the 11-7 staffleaves Unit C to help with rounds and in the dining room
' on the skilled units. Twasn't accusing Ray or anybody else of any intentional re gulatory violation.

    

 

 

ten direct care a staff members during,a 24 hour period, and a census of 82, 10x 7.5 hours/shift= 75

.” direct care staff honts per day, mimus 3 hours on night shift wheri the staff takes lawful breaks and
leaves the unit to help out on the skilled unit = total of 72 direct care ‘staff hours per 24 hour period.
Doing the math, 72 hours divided by, 82 residents equals .88 direct care hours per resident, NOT the 1

. hour par resident as required by Pennsylvania law, (assuming that all residents meet the regulatory
definition of “mobile,” and only require 1 hour per day of direct care (PA §2800.57 (b,)) and are not
entitled to, 2 hours per day of direct care. (PA §2800.57 (c.)) Talleged that with a census of 82, we

_ would need 11.5 direct care staff members in a24 hour period fo be in compliance with direct care

staffing regulations. Ray acted like he didn't even hear me, and abrubtly walked away:

 

1 do not face any such harassment from my sctal supervisor, Carolyn. Ihave been left feeling ‘hort by
Ray's attitude towards me, which has been causing: me modue distress without just cause. If left
unchecked, I fear this wajust harassment may affect the quality ofmy work. Ivetried speaking openly
to Ray on this issue. He denies any bullying or iidifferent behavior towards me, and even went so far
as to laugh in may face. Finally, Thaye taken this step to procéed up the chain of command. Tish t
   
 

ere eee ened,

Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 6 of 30

Case 1:17-cv-00148-SPB Document 97-1 Filed 11/14/19 Page 9 of 10

file a formal harassment complaint agaist Ray, and possibly Kevin, at this time,

In trying to pinpoint a possible canse or motive, I suspect that it may be a male ego driven and
completely unnecessary feeling of inadequacy on Ray's part and possibly Kevin. Ray's behavior seems
to suspiciously coincide to an email conversation that [had with Kevin. I disagreed with Kevin over
the need for a policy on the subject of intimacy guidelines and resident's rights. It seems that ever since
Tmentioned that to Kevin, Rayhas managed to find some fanlt with me. Tis simply not fair that Ray
has singled : me out to be in. compliance with the medication administration policy, when all the other
nurses get to violate that policy without being threatened with “PDC.”

Tam asking for Administration to help me sort out this issue with Ray, so that We may find a way to c0-
exist on those nights when he is on duty as sipervisor. [also ask that in future any counseling or -
disciplinary type intervention. that Ireceive I would like to receive directly from my own female
supervisor, Carolyn, or in the alternative from any other female RN supervisor from any shift, or any
female night shift RN in the building, who now possess the ability to discipline LPNs ‘through a recent

 

 

  

than ge ia their nesitien- descapacn-5 ‘Belug wuuseled and/or disciplined only by fémates should
eliminate any possibility of future gender discrimination in the disciplinary process.

erenmherrelerrervic na Rie aaa

 

 

unit at Grove Manor Nursing Home in Grove City, PA which has 59 residents, so an LPN can legally .
perform the role ofhouse'supervisor. That facility also had an assisted living facility attached to it by
double doors, owned by the same church based organization, The administration was very strict that it
was two separate entities and two separate finding sources, and wé were not to breech the. double doors
under any circumstances while on duty. The only exception they allowed was if there was a staff party
on one side or the other, ‘staff from the other side could go to the other unit on their Iunch break only to
make themselves a plate of food, and only if they had punched out and were off the clock. Thése rules
were strictly enforced. We were told it would be “fraud” if we were caught helping the othér entity.

Nick said that he would mention my coricems to Kim. Afew days later, Nick told me that he had’
supposedly spoken to Kim and that Kim was supposedly not even aware that the 11-7 shift staff were
leaving the mit to provide help to the skilled units. [zealize that “he said/she said” heresay isn’t

aid mention my concern about the census -

. math to Nick Swantek LPN, hereinafter teferted to as “Nick.” I also mentioned to Nick that about ten
" years ago, while going to school, I was a part time LPN night shift weekend supervisor on the Skilled

 
. 4

Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 7 of 30

; Case 1:17-cv-00148-SPB Document 97-1 Filed 11/14/19 Page 10 of 10 a

hy .

always reliable, and Nick may not have ever even spoken to Kim. Administration should make sure

that Kim is aware that Ray, (and Carolyn under Ray's instructions,) pulls her 11-7 shift aide away from.
ne to help with the 0100 and 0300 rounds on.the skilled

tho assisted living unit for 1.5 hours most nights ) )
living unit a few minutes before

units, and that supervisors pull the surse and aide to leave the assisted , :
0700 to bein the skilled unit dining room to help serve breakfast. If Ray tries to deny it, I'm surest
could be proven by security video tapes or if there is an. electronic employee badge swipe record from
- fhe double doors that lead to Unit B and the skilled mit building: 1fsuch a record exists, it would

 

prove that what I am saying is true.

 

 

 
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 8 of 30

DEFENDANT - SMF
EXHIBIT 21

 
 
 

Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 9 of 30

Nancy E, Lewen

=...

  

May 23, 2016

EEOC Pittsburgh Area Office
1000 Liberty Avenue, Room 1112, Federal Building
Pittsburgh, PA 15222

Dear Sir or Madam,

This letter is in support of complaints of discrimination against myself, Nancy E. Lewen.
Although I had good job performance and a goad attendance record, I was suspended without pay on
March 2, 2016, and terminated on March 14, 2016, for what { contend are false allegations of “willful
misconduct, bullying, sexual harassment, and workplace violence.” I am a50 year old female Licensed
Bacio Normwitha BariplomtArtsxlegree im sociolog) pre S
for 23 years in three states, mostly in lopg term care facilities, and also in pediatric home > health care
and the Texas Department of Criminal Justice through staffing agency. Lhave never been disciplined
by any other employer and have always demonstrated a good work ethic. [have left every other job

on good terms with the employer, after giving two or more weeks written notice of resignation.

At all velevant times herein, I have been a US Citizen and a resident of the Commonwealth of
Pennsylvania. I was hired on September 29, 2014 as a public Pennsylvania Civil Service employee of
the Pennsylvania Soldiers and Sailors Home, (PSSH) in Exie, Pennsylvania, which is overseen bya
licensed nursing home administrator known as the “Commandant.” Barbara Raymond is the
Registered Nurse who has been in the position of Commandant at all relevant times herein. PSSH is
part of the Pennsylvania Department of Military and Veteran Affairs, (DMVA) an agency which does
receive Federal funding and employs approximately 22,000 military and civilian personnel. itis

overseen by an official known as the “Adjutant General,” a governor appointed cabinet-level position.
Brigadier General Anthony Carrelli has performed in the role of Acting Adjutant General foi all
relevant times herein, Other parties involved in the investigation leading up to my termination were:
Brian Skinner, Human Resource Analyst 2; Bryan Bender, Human Resource Analyst 3; Kim Kreiser,
Human Resource Analyst 5; and Richard Murray, Human Resource Analyst 4.

 

 

 
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 10 of 30

The wrongful acts that were committed against me can be divided into two time periods:

1) ThéSaspension and termination period of March 2, 2016 through March 14, 2016, and
2) The post-employment period of March 15, 2016 through present.

Lallege that during the time periods of my suspension and termination and post employment
period, willful and malicious acts of discrimination were committed against me by Commonwealth of
Pennsylvania administrative officials, acting under color af law and outside of the scope of their job
duties, Their conduct violated clearly established statutory and constitutional rights of which a

reasonable person in their position would have known.

At the time of my termination, I did not rule out the possibility of inadvertent negligence on the
part of Barbara Raymond and Anthony Carrelli, but have determined in subsequent weeks and months

that their actions were, and continue to be, willful.

 

 

Attorney Stephen J, Bushinski is representing PSSH/DMVA. His contact information is:

DMVA Office of Chief Counsel

Bldg 7-36 Fort Indiantown Gap

Annville, PA 17003-5002

Phone: 717-861-8503 FAX: 717-661-8265
email: sbushinski@pa.gov

Attorney Stephen J. Bushinski and Attorney Michael Barrett of the DMVA Office of Chief
Counsel are fully aware of the time-line of events and activity leading up to these complaints. They are
in possession of all evidence that I am in possession of. Tam submitting some evidence with this
complaint, and will willingly provide any further evidence that is: requested by EEOC to assist in
investigating this complaint. I have only enclosed excerpts of notes from pre-disciplinary meetings.
The complete set of notes can be obtained from the DMVA Office of Chief Counsel. [ have only
enclosed excerpts from off duty text messages. The DMVA Office of Chief Counsel presumably has

the entire authenticated off duty text messaged conversation that was used as grounds to terminate me.

 
cay

Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 11 of 30

On March 2, 2016, a state vehicle pulled up to my house and served me with notice of
suspension for alleged workplace violation, Iwas interrogated on March 7, 2016 and March 10, 2016
by interviewers regarding a complaint allegedly filed by my coworker friend, Barry J. Blasic. Among
other things. the interviewers also accused me of intimidating my supervisor, Raymond Hamm, and
questioned me regarding an anti-workplace discrimination website that I had posted on my personal
facebook page. I was terminated on March 14, 2016 on the alleged grounds of violating several
workplace violence and inappropriate technology usage polices. Barry Blasic then told me by email
that he had not complained about me and that this was “between you and the state, not between you and
I.” Attorney Stephen J. Bushinski later confirmed that no official written complaint had been filed.

I applied for appeal with the Pennsylvania Civil Service Commission. Lalso applied for

Unemployment Compensation. My appeal hearin be e Pennsylvania Civil Service Commissi
is on June 13, 2016, at PSSH. PSSH denied my claim for Unemployment Compensation, on the

4,2016, I cannot afford an

   

grounds.of “Wwillful. Misconduct,”. My UG. appeal hearing is

attommey and am defending myself in these proceedings.

I have made several offers to settle this matter with a simple apology. The only settlement

agreement the employer is willing to enter is if I say that I resigned and was not terminated.

Barbara Raymond has insisted that 1 must be screened with a metal detector wand on the day of
the Civil Service appeal hearing on June 13, 2016. She contends that I am a “threat” because f have
previously stated that the atmosphere of administrative bullying at PSSH is one that J is conducive to an
incident of workplace violence if they one day. bully the wrong innocent person. Barbara Raymond
considers my concern to be a “threat of workplace violence” on my part and feels the need to screen for
weapons on the day of my appeal hearing. The Civil Service Commission has agreed to this provision
to screen for weapons, so long as the metal detector is purchased by PSSH and so long as ail

participants are screened for weapons sa as not to prejudice me by screening only me for weapons.

 
 

Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 12 of 30

I am filing the following charges:

Charge 1) DISCRIMINATION BASED ON RETALIATION against me for telling a supervisor in
writing that I planned to file an EEOC complaint against him for harassment and gender discrimination.
In an unsigned creative writing style dacument, I was actually joking with my former supervisor, who
has a sarcastic sense of humor and is known to tell jokes on the job. I was bringing to his attention
some very serious actual concerns that I had for several regulatory compliance and staffing issues,
including the possibility of facility fraud that | had reason to believe Administrators were attempting to
pin on him, PSSH/DMVA officials took this “threat” very seriously.

Charge 2) DISCRIMINATION BASED ON RETALIATION against me for when I made a public
interest post on my personal off duty Facebook page with the website for “Workplace Faimess,” a

website about workplace discrimination.

 

 

 

Har Se. ay THSABTA_ DISC IMS ATIE IS again Ainetr
harassed me in spite of their knowledge that I claimed to be a domestic violence overcomer who was
diagnosed with “PTSD” many years ago. In my pre-disciplinary meetings, the interviewers
acknowledged that J alleged to have been diagnosed with PISD many years ago, yet they interrogated
me relentlessly and bullied me with their questioning style. They made no attempt to accommodate a

disability that they were aware of.

Charge 4) UNLAWFUL WHISTLEBLOWER RETALIATION against me for filing resident
quality of care complaints to the PA Department of Health, which resulted in several citations against

the facility for being out of compliance in December 2015.

Charge 5) RETALIATION- MERITLESS DENIAL OF UNEMPLOMENT COMPENSATION
Charge 6) HOSTILE ENVIRONMENT IN VIOLATION OF 42 USG §1983

Charge 7) INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

Charge 8) DEFAMATION OF CHARACTER; LIBEL AND SLANDER

 
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 13 of 30

Tam seeking the following relief on the preceding Charge 1, Charge 2, and Charge 3:

The fullest amount of compensatory damages for my out-of-pocket expenses caused by this
discrimination and for the emotional harm that I have suffered as a direct result of the employer's
discrimination, I am also seeking the fullest amount of punitive damages to punish the employer for
committing these especially malicious and reckless act of discrimination against me and.to deter the

employer from ever committing such discrimination against any other innocent and ethical employee.

{am seeking the following relief on the preceding Charge 4:
Whistle-blower Retaliation is not an act of retaliation stemming from opposition to discrimination.
‘Therefore, I ask for EEOC to refer this charge to the Pennsylvania Human Relations Commission for

investigation and administrative adjudication, or in the alternative to dismiss the charge and provide me

with a “Notice-of-Right-to-Sue” on this issue.

 

 

 

 

 

I am seeking the following relief on the preceding Charge 5, Charge 6, Charge 7, Charge 8:
I request that the EEOG dismiss these charges and provide me with "Notice-of-Right-to- Sue" on those
issues and any other adverse actions taken by the employer in the suspension and termination time

period and the post employment time period that are not enforceable by the EEOC or PHRC.

I pray that the Equal Employment Opportunity Commission will rule in my favor for the fullest

amount of Compensatory, Punitive and Declaratory relief that I am seeking.

 

Nancy E. Lewen

[have provided a courtesy copy of this EEOC complaint letter to Attorney Stephen J, Bushinski

by email on

 

 
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 14 of 30

DEFENDANT - SMF
EXHIBIT 22
 

ee SEC Tt POCUeMmt tion, Pied Ulu cu Page lo Ol oU

KATHLEEN G, KANE
ATTORNEY GENERAL

alderabuse@attorneygeneral.gov

www. aftorneygeneral.gov

SQUIRT Devin)

 

Elder Abuse Comptaint Forti
Elder Abuse Unit

16" Floor, Strawberry Square
Harrisburg, PA 177120

4-366-623-2137 (Help Line}

TO REPORT AN EMERGENCY CASE GF ELDER ABUSE SIAL 9-1-1
OR BY CALLING ADULT PROTECTIVE SERVICES 1-800-490-8505

Required fields are marked with av asterisk*
Your lriformation:

 

 

 

 

 

Address“

   
 

 

Age Group:
Are you a valeran? (1 Yes Sikfio fl] Underi8 () 69-64
‘ 48-34 66 and older
Are you on active duty? (yes [isNo Bates 0
my Mr, [aMs. Name’*
£] Mrs, LI Dr. NaNney -. bewen/

fn noe ntetin weed

:

 

 

 

Baytine Phone Nurber* Home Phone Nurnber*

 

Emal Address =

 

 

If completing this form on behalf of someone else, please complete the fatiowing information:

 

 

LS Mrs, CF or.
Address®

 

Age Group:
Are they a vateran? es [] No  uUnderié {J eos
{1} 18-34 fe 86 and older
Ara they on active duty? {1} Yes xtc Cl 35-59
Xie. CT] Ms,

  
 
 

 

 

 

 

 

 

 

 

 

 

| ony" State’ Zip Code* County*
Daylime Phone Pe Home Phone Number Email Address
rl on oy ALAR nha

_ Who is the complaint against? P
Name (20 GUE QO Phone Number:

| Bawoova. Raymend RN, Mona/ Honig 00| 81Y 1 82LYS3 /

 

 

 

 

Address
Sb0 Gast 3 rh <sprnet
Cit . 3 Zip Code County
y Ear? if A 1bS05 Be

 

 

 

 

 

 
 

CasebiecieOO1dSeSPB Document) 5a2 FCI 06/0/20 am RAG CLEGG Oem
t
t
E

This complaint is regarding (Check All That Apply)

[J Physical Abuse [_] Neglect of Care |

[] Financial Exploitation [] Scam/Fraud i

['} Power of Attorney Misuse _[_] Healthcare Services

["] Consumer Issues et Other Concems |
/

Complaint Information: !
Please explain your complaint. You may use additional sheets if necessary. Please print or type clearly.
Try to be brief, but be sure to tell us WHAT happened, WHEN it happened, and WHERE it happened. Be I.
specific about any oral statements that were made to you. Describe evenis in the order in which they ‘
, happened. Attach COPIES of all solicitations, letters, receipts, canceiled’checks (front & back}, |
advertisements and any other papers that relate lo your complaint.
|
i

 

Cambertelh a sornyual assauld- (Dew ele Seve!
Tr trcawse ) by not reporting FO PPA or :
Ded. Tanve linden fg. secledh ne) ae residnke
1 jit] GM ven ence |

saps thim

“Ville thar fieank scfizgnle yrere | |
Sto dp pnreed-the basic humarrnads |
ot pesidonks ama monde probect- !
agalnst uth sekurl ASS Ahts, :
Sh a thaesod “type wir itfer dadimenA

, h We

 

 

 
 
 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

ian 4? LN LN A a
CEs ee SPH Peewee ttt tet COO Page 17 UT OU
Ms

~*

2/1/2016
Statement of Fact

| am expressing concem as a nurse regarding a resident to resident sexual assault that occurred
last year at the Pennsylvania Soldiers and Sailors Home in Erle, PA (PSSH), and the failure to keep
residents safe from potential further sexual abuse. if It is necessary for you to reveal my identity
to PSSH administration, | ask that you DO NOT reveal my identity to Nursing Home ,
Administrator/Commandant Barbara Raymond, RN, or Assistant Director of Nurses Nancy
Flanigan, RN. You may discretely reveal my identity to Nursing Home Administrator/Business
Manager Thomas Buchleitner.

Here is the demographic Information for the residents/veterans mentioned below:

wee re ee ee

 

 

 

 

Last year, on 1/25/2015, on the secured lockdown Unit was discovered to be
performing involuntary deviate sexual intercourse, (oral yon
diagnosed with Dementia and Impulse Disorder. ae: diagnosed with Iraumatic Brain

Injury and Dementia. He suffers from a severe mental disability which renders him incapable of
consenting to deviate sexual Intercourse or any other sexual activity.

In response to the sexual assault on the secured unit, MEERER vias moved to a private room on
Unit A, with a wanderguard bracelet on his ankle to ensure that he can wander freely amongst the
residents on the unsecured units, but can not escape the facility. He essentially remained mostly
secluded in his room on Unit A for the rest of the year 2015, with no further witnessed sexual
assaults, He possibly did strike up a mutual sexual “friendship” across the hall with a
post CVA (stroke) patient, who is not diagnosed with dementia, but who hag had his

impairment tested with the BIMS cognitive impairment screening tool. ERE ested 8 on one
occasion and 11 on one occasion, placing him in the “moderate” cognitive impairment range.

in spite of his moderate cognitive impairment, as been care planned to be permitted
to have a sexual relationship with r resident also a post CVA patient. In
addition to his relationship wit also touches other residents
inappropriately “to introduce himself.

   
  
   

In December 2015, to accommodate the needs of another resident as moved to the
other unsecured skilled unit, Unit B. On 12/23/2015, he was discover aff to be fondling two
severely debilitated and severely cognitively impaired residen and Mr.

Nursing staff seemingly halted the attempts before it became actual skin to skin
contact or involuntary deviate sexual intercourse. He was fondling the debilitated men with his
hand over their clothed genitals. Since then, to prevent further impulsive sexual assaults or
attempts, Q§MEBEB initially had a brief period of 1:1 staff monitoring him, which is nearly
impossible due to staffing levels. He has been secluded to his private room for discipline and/or
staff convenience, so that administration will not have to hire and pay any additional staff
members to protect the residents against being sexually abused. There have possibly been other
residents touched inappropriately, but not documented. The documentation to substantiate the

 
 

  
 
 

Case TiI7-tvV-U0l48-SPB_ Document [15-7 Fired Us/107Z0 Page 1s OF 5U

fe

Og)

specific allagations herein can be found in the “Progress Notes” section of the Matrix computerized
charting system at Pennsylvania Seldiers and Sailors Home. ,

Wouid your office please investigate as a crime the roles that Barbara Raymond and Nancy
Flanigan played in concealing the “resident to resident involuntary deviate sexual intercourse”
committed oni 1/25/2015. We suspect that Nursing Home Administrator
Barbara Raymond RN, possibly in collusion with Assistant Director of Nurses Nancy Flanigan RN,
chose to conceal the assault from law enforcement authorities, and did not report the assault as
required by 15 PA Code §15.151-15.157, Would you also investigate the other sexual encounters
mentioned herein to determine if these cognitively impaired veterans are actually competent to
legally participate in sexual activity with each other, or if any other sexual crimes have been
committe

Would you also investigate as a crime under PA Code § 201.3 the involuntary seclusion

oe. due to lack of staff to prevent him from wandering freely and possibly sexuaily abusing the
vuinerable debilitated population of nursing home residents. The facility always meets minimal
staffing parameters required by law, but usually does not have sufficient staff to even meet the
most basic human needs of residents, let alone to assign a staff member to provide 1:1, oversight
to prevent further sexual assaults, involuntary seclusion of s discipline and/or caretaker
convenience seems to be the method preferred by Barbara Raymofd and Nancy Flanigan, rather
than paying extra nursing staff to monitor this impulsive dementia patient.

. Also, due to cognitive impairment, the two residents who are care planned for a sexual
and@@MiBbo, usually do not ensure privacy when they are fondling

cochvouier teat
each other. is makes roommates and other residents feel very, uncomfortable when witnessing

 

SSist With ENs.Wal ah ch a te By.
unwanted witnessing of sexual activity between residents, “could you please refer that issue to the
Nursing Care Facilities division of the Department of Health or to.the Pennsylvania Department of
Aging for their assistance in forcing aN a tT Oe formal policy and procedures to
address the intimacy needs of our mostly male largely cognitively impaired, US Veteran
population, Thank you.

Meas tgide en
WME: Aci,
al
Aba ls,
ae
nl? Pej. Ries
< *
¥*
ee
“ME, Ste iB, . 2

Seat:

    
   
 
 
 

 

 

 

 

 

 

 

 

 

PLEASE READ CAREFULLY
THE ATTORNEY GENERAL CANNOT ACT AS YOUR PRIVATE ATTORNEY

The primary function of the Office of Attorney General is to represent the public at iarge. The Elder
Abuse Unit may mediate your complaint if it falls within the Jurisdictlon of his office. Be advised that the
information you provide may be shared with the party yau have complained about and may be shared
with or referred to other law enforcement or reguiatory agencies,

Your comptaitéwill be kept on file-with our office and the information may be used to establish violations
of Pennsylvania law.

 

 

 

 

 

 

 

4. | authorize the Elder Abuse Unit to provide a copy of this complaint to any
person or entity about which | am complaining; and to any person or provider
possessing medical and insurance records or information related to this
complaint.

2. | authorize the Elder Abuse Unit to transfer my complaint fo another federal,
state, focal, or other agency which may have jurisdiction over this matter. This
authorization extends to any and all attachments which may be part of my case
file, including any medical records the Office may obtain pursuant to a medical
release. Additional information may be requested.

t certify that the information provided in this complaint form, including my identity and any factual
statements or allegations, are true and correct to the best of my knowledge, information, and
belief.

VU? prere (f'ty [Bla a/)/20l b

 

 

 

 

“YOuR SIGNATURE ~ DATE
OFFIGE USE ONLY

Disposition of the complaint date Name

FIOAG Unit ¢ Agent Complaint #

 

 

 

 

C1 Outside referral to By

 

 

 

we epee ee eas
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 20 of 30

DEFENDANT - SMF
EXHIBIT 23

 
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 21 of 30
OFFICE OF ATTORNEY GENERAL, PA Case #: 431196
CRIMINAL LAW DIVISION

INVESTIGATIVE REPORT

 

Ay CASE #: 431196
SECTION / LOCATION: Criminal Prosecution-Pittsburgh
CASE TITLE: Pennsylvania Soldiers & Sailors Home
gee CASE STATUS: ACTIVE
«PRIMARY AGENT! Brickner, Jack B
PRIMARY ATTORNEY: Ditka, Laura A

TYPE: S-1 Report
REPORT BY: SA Jack B. Brickner
PREPARED ON: 22-JUN-2016

OTHER AGENTS / OFFICERS:

SSA Gary Tallent

 

 

__.__ SYNOPSIS:

Alleged concealment of sexual assault not being reported to PDA or DOH and involuntarily seciuding a

nursing home resident as punishment by an employee (nurse).
t

DETAILS:

On June 17, 2016, SA BRICKNER, SSA TALLENT and BC! Intern Timothy Jaczesko, interviewed Nancy E.
LEWEN; cellular telephone:

at the Erie PA OAG Office in the front conference room. LEWEN provided the following

   
 

 

information:

LEWEN stated she began employment at the PA Soldiers and Sailors Home, as a Licensed Practical
Nurse (LPN) in September 2014, which is located at 560 East 3" Street, Erie, PA 16507. On March 2,
2016, she was suspended from her jab for “workplace violence” and then was terminated from
employment on March 14, 2016. LEWEN stated she had her Civil Service Appeal hearing on June 13,
2016 and an Unemployment Appeal Hearing on June 24, 2016. As of the date of this interview,

LEWEN has not received unemployment pay.

LEWEN said she received her LPN in late 1993 and worked in Texas from 1993 through 1999. In 1999
she moved to Pennsylvania (PA) and worked in Grove City then Greenville as a LPN. She then went
back to schoo! and received her BA in Socialism and moved to Rhode Island. LEWEN denies of ever
being reprimanded or disciplined prior to being hired at the PA Soldiers and Sailors Home. LEWEN
moved back to PA in 2014 and began work as an LPN at the PA Soldiers and Sailors Home. Her
duties as a LPN at the PA Soldiers and Sailors Home required her to work in all the different units. She

identified these units as:

eA
This document is the property of the Pennsylvania Office of Attorney General. Do not disseminate it or its contents outside the Office of Attorney

General without the expressed consent of the originator.
CLD-OL Rev. 07.2012 = CONFIDENTIAL »-- Page 1 of 3
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 22 of 30

OFFICE OF ATTORNEY GENERAL, PA .
CREMINAL LAW DIVISION , Case #: 431196

INVESTIGATIVE REPORT

 

Unit A&B - Skilled Unit {total of 75 patients — 36 in A Unit & 39 in B Unit)

Unit C - Personal Care Unit (total of 100 patients)
Unit D&E - Dementia Unit (total of 32 patients - 20 in D Unit & 12 in E Unit)

The PA Soldiers and Sailors Home patients are made up of Veterans or spouses of Veterans. It
provides care and houses both male and females. Care plans are adopted for all patients by the
Home’s Administration. There are policies and procedures in place for the PA Soldiers and Sailors
Home; however LEWEN stated she disagrees with some of those policies and has told some
administrators of what other nursing care facility's policies are.

LEWEN was provided a copy of the initial Elder Abuse Complaint Form which she verified as the
complaint she filed on or about, February 1, 2016. Since filing this complaint with the PA OAG, she
aiso filed an online complaint with the Department of Health (DOH). Recently, LEWEN was advised in
writing that the DOH found “no deficiencies”. LEWEN was asked to provide SA BRICKNER with a
copy of the complaint she filed with the DOH and a copy of their written response. LEWEN admitted
that the issues she filed in her complaint to the DOH, are the same issues she filed with the PA OAG.
"EWEN stated she believed that none of the six men (patients) she listed in her complaint was of
sound mind. to consent to any sexual acts. including the “sus j
NETS DORN BA ID OeRIGNals.. EWEN Jnner Palared, av Sh Orie int :
somehow got access to drain cleaner and rubbed his hands in it. LEWEN was further alleging the
administration was also responsible for this drain cleaner incident to have happen. According to
LEWEN, after she reportecgg§fl making sexual contacts with several different male patients,
DAVOIS was moved to A Unit. An electronic bracelet which is programed to alarm when a patient
leaves a specific location was placed on in efforts to help staff know of his whereabouts. One-
on-one staffing was also initially assigned t , in order to keep him out of some rooms. LEWEN

believes the Administration should have kept this one-on-one supervision orga

      

 
 

LEWEN said the PA Soldiers and Sailors Home's Policy stated; patients whg cannot function in Units
C,g@Q.and E are meved into the A.or B Units, for skilled care. LEWEN admitted that in her complaint to
the OAG, she felt moving 4M into the Skilled Care Unit was as punishment, instead of being the

next proper housing move according to policy.

LEWEN believes she was terminated from the PA Soldiers and Sailors Home because-she “blew the
whistle” and filed a complaint with the PA OAG and the DOH. When asked about the “workplace
violence” issues: LEWEN described this incident to involved a fellow employee, Barry BLASIC, who
was going through a divorce and to whom she claimed “agreed to go out with me”. LEWEN said she
wrote a letter and sent a copy of BLASIC’s online dating letter to BLASIC's ex-wife. LEWEN did not
.,.. indicate the purpose of sending this letter other than BLASIC was ready to date other women. The PA
- Og oldiers and Sailors Home administration told LEWEN that she was obsessed with BLASIC and was
bulling and harassing him. LEWEN also said that during a conversation with another employee,
LEWEN admitted to saying “and that's why employees go out and get a gun and go postal on people”.
- Because of this statement by LEWEN, the administration wrote her up for workplace violence and
suspended her which resulted in termination. LEWEN stated Attorney Steven BASSINSKI, who works
with the Office of Chief Counsel for the D.M.V.A was involved in her appeals. LEVEN provided

This document fs the property of the Pennsylvania Office of Attorney General. Do not disseminate if or its contents outside the Office of Afforney

General without the expressed consent of the originator.
CLD-01 Rev. 07.2012 --- CONFIDENTIAL -- Page 2 of 3
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 23 of 30

OFFICE OF ATTORNEY GENERAL, PA Case #: 431196
CRIMINAL LAW DIVISION

INVESTIGATIVE REPORT

 

Attorney BASSINSKI's phone number (717) 861-8503 to the agents, should they wish to contact him
regarding her termination.

When asked if any of the Home’s patients complained of any sexual contacts or advances, LEWEN
said “no, but | don’t believe they are capable of making that decision to consent’. LEWEN however
stated that there is a cognitive type of test which the PA Soldiers and Sailors Home conducts in order
to determine if a patient can make decisions regarding their medical and health decisions called a
“BIMS”. This cognitive impairment screening tool rates the patient on a 1 to 21 scale.

LEWEN stated the PA Soldiers and Sailors Home does conduct care plans which allows/permits
patients to have sexual relations with other patients. These plans allow contact between patients of
opposite sexes or of same sexes. LEWEN feels neither the PA Soldiers and Sailors Home plans, nor
their policies prohibit where these sexual contacts are allowed or not allowed to take place. When
asked, LEWEN said she is not aware of any visitors or other patients filing complaints to the
Administration, claiming of being offended of seeing any sexual contact(s) or acts.

LEWEN stated three of the six patients whom she listed in her compiaint to the PA OAG, have since

passed away. LEWEN also said the PA Soldiers and Sailors Home also fired Thomas BUCHLEITNER,

who was the Business Manager. According to LEWEN, the Administration responds to deficiencies

cited the Inspectors, as being the staff's fault and disciplines the staff. LEWEN also agreed that the
ited_i i

plaint.she ed withthe

SGllavan Ware Miginted 5 Bythe.Py

 
  

    

    

  

 

 

TWER-COUIC. NOT DrOvine.S

‘Soldiers and Sailors Home Administration. LEWEN also acknowledged that the agents were looking
for any violation of criminal acts and not violations of the PA Soldiers and Sailors Home's policies.

RiggaPin

ANTICIPATED ACTIONS: ae

ATTACHMENTS:

Be ye
Spelt

This document is the property of the Pennsylvania Office of Altorney General, Do not disseminate if or its contents outside the Office of Afforney

General without the expressed consent of the originator.
CLD-01 Rev. 07.2012 «~ CONFIDENTIAL --- Page 3 of 3
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 24 of 30

DEFENDANT - SMF
EXHIBIT 24

 
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 25 of 30

OFFICE OF ATTORNEY GENERAL, PA .
CRIMINAL LAW DIVISION ’ Case #: 431196

INVESTIGATIVE REPORT

 

roofs CASE #: 431196
SECTION / LOCATION: Criminal Prosecution-Pittsburgh
CASE TITLE: Pennsylvania Soldiers & Sailors Home
CASE STATUS: ACTIVE
‘PRIMARY AGENT: Brickner, Jack B
PRIMARY ATTORNEY: Ditka, Laura A

FYPE: S-2 Report
REPORT BY: SA Jack B. Brickner
PREPARED ON: 17-AUG-2016

OTHER AGENTS / OFFICERS:

SSA Gary TALLENT

SYNOPSIS:

      

ate TT GaS

dl or S ei
nursing home resident as punishment by an employee (nurse).

   

DETAILS:

’ work address: 560 East 3" Street, Erie, PA

On August 12, 2016 SA BRICKNER and SSA Gary TALLENT interviewed Barbara Lee RAYMOND; DOB:
; at the PA Soldiers and Sailors Home in her office.

  

16507; work telephone number:
RAYMOND provided the following information;

RAYMOND is the PA Soldiers and Sailors Home's Administrator. Upon informing RAYMOND that our
Office received and opened a criminal investigation into a complaint regarding residence’s sexual acts,
RAYMOND immediately said she knew what it was about. SSA TALLENT informed RAYMOND that
the complainant authorized both SA BRICKNER and SSA TALLENT to inform RAYMOND of whe filed
this complaint and before SSA TALLENT said her name, RAYMOND immediately said “it's Nancy

- LEWEN”.

RAYMOND stated LEWEN is an ex-employee who was terminated due to a hostile work environment.
RAYMOND provided SA BRICKNER with a photocopy of an email from LEWEN to another employee,
Barry BLASIC. This two (2) page printed email was sent from LEWEN to BLASIC, on a PA Soldiers
and Sailors Home computer on March 2, 2016. BLASIC apparently reported problems of RAYMOND
being fixated with dating him to the Administration. In this email, RAYMOND informs BLASIC that
since he blocked her on Facebook, that she had sent his ex-wife an email/letter. RAYMOND cut and

pasted her letter/email to BLASIC’s ex-wife, Jennifer.

This document is the property of the Pennsylvania Office of Attorney General. Do not disseminate it or its contents outside the Office of Attorney

General without the expressed consent of the originator.
CLD-O01 Rev. 07.2612 wen CONFIDENTIAL --- Page 1 of 3
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 26 of 30

OFFICE OF ATTORNEY GENERAL, PA : 431
CRIMINAL LAW DIVISION ’ Case #: 431196

INVESTIGATIVE REPORT

 

RAYMOND also provided SA BRICKNER with a photocopy of the “Tracking#
950552151926061000554” document from the PA Soldiers and Sailors Home system's computer,
showing the email coming from LEWEN to BLASIC on March 2, 2016 at 1:54 am.

~ These photocopied documents were placed in the 1-A-Serial# 1 of this Case File.

RAYMOND said around the same time period, LEWEN began to report the PA Soidiers and Sailors
Home being in violations of different issues which she claimed were deficiencies to the PA Department
of Health, One of LEWEN’s complaints dealt with men residences having sexual (homosexual) contact
with one another. RAYMOND stated they are not permitted to disallow residences/patients of having
sexual contact with one another regardiess of whether it consists of heterosexual or homosexual
relationships, unless they are mentally incapable of consenting to sexual physical contact with another.
_ RAYMOND said 91% of their residences/patients are male and 91% are military veterans. RAYMOND
stated the Facilities Policies directs staff how to handle sexual relationships between
.,.,fesidences/patients. Policies also directs staff concerning residences/patients who are diagnosed with
dementia, Alzheimer or other brain injuries to keep those residences/patients separate from having
any sexual relationships. RAYMOND stated a test called; BIMS Cognitive Impairment Screening is
utilized by the PA Soldiers and Sailor Home's physicians to determine the mental status of those ~
residences/patients. Residences/patients that are mentally able to make decisions regarding
consensual sexual relationships with other residences/patients are permitted to do so. Policies direct

ee staff to try to keep those sexual relationships/contacts in private | cations (or out _of the general view of

Itai rE ex TES =
=== uieee sae =e

 

     

 

 

 

   

RAYMOND stated LEWEN reported that (jE) vcre observed
engaging in sexual acts together and were mentally Incapable of consensual sex to the PA
Department of Health. LEWEN apparently reported both ere mistreated
because of this. RAYMOND stated both ere diagnosed as being unable to
make decisions and staff immediately separated both men, by gently es another section
of the Home. Both residents were assessed for injury and no injuries were found. Becayge they do not
slock residencesipatientsia-rooms, they decided to piace a staff (one to one) to monitor dillon
movements throughout the Honiein order to prevent him from making sexual contacts with other

patients.

    
   

. , On February 4, 2015, the PA Department of Health, Division of Nursing Care Facilities sent an

. . Inspector to jook into the complaints filed by LEWEN. According to that Inspector, it was determined
that no deficiencies, related to the health portions of the survey process, were identified. On February
6, 2015, RAYMOND received a letter form Supervisor Kathryn TURNER of the Pennsylvania
Department of Health, Field Office, Division of Nursing Care Facilities. This one page letter notified
RAYMOND that a representative of their Agency completed an Abbreviated Survey to determine if the
PA Soldiers and Sailor Home met the requirements to participate in the federal certification and state
licensure programs. The findings of this survey revealed that no evidence of deficient practice had
been identified. RAYMOND provided SA BRICKNER with a photocopy of this letter.

“ oP SCRE

This photocopied letter was also placed in the 4-A-Serial# 4 of this Case File.

RAYMOND stated personnel issues regarding LEWEN did not involve anything regarding LEWEN’s
complaints to the PA Department of Health and was solely based upon issues between LEWEN and
BLASIC which took place at the PA Soldiers and Sailors Home. LEWEN made references to physical

This document is the property of the Pennsylvania Office of Attorney General, Do not disseminate it or ifs contents outside the Office of Attorney

General without the expressed consent of the originator.
CLD-01 Rev. 07.2012 «-e CONFIDENTIAL -~- Page 2 of 3
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 27 of 30

OFFICE OF ATTORNEY GENERAL, PA Case #: 431196
CRIMINAL LAW DIVISION

INVESTIGATIVE REPORT

 

violence in the work place. According to RAYMOND, LEWEN had applied for Unemployment
Compensation and had been denied. She then appealed that decision twice and was also denied
twice. LEWEN is currently pursuing an EEOC complaint against the PA Soldiers and Sailors Home,
attempting to link her complaints to the PA Department of Health, as the reason she was terminated

from employment.

ANTICIPATED ACTIONS:

ATTACHMENTS:

 

 

 

 

 

 

 

 

 

 

wy eset SITS org ts one
“1h sR Sniityh go ee

Feel ge goer HR

to

ms “athe

SF Goethe Ribiatects
> fA ywithe wt

r * srt,

This decument is the property of the Pennsylvania Office of Attorney General. Do not disseminate it or its contents outside the Office of Attorney

General without the expressed consent of the originator.
CLD-01 Revi 07.2012 =~ CONFIDENTIAL +-- Page 3 of 3
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 28 of 30

DEFENDANT - SMF
EXHIBIT 25
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 29 of 30

Zalewski, Anna

From: Skinner, Brian

Sent: Wednesday, March 2, 2016 12:46 PM
To: Raymond, Barbara

Subject: RE: Lewen messages

Ok good | was afraid to ask if you had time or not

From: Raymond, Barbara

Sent: Wednesday, March 02, 2016 12:43 PM
To: Skinner, Brian

Subject: RE: Lewen messages

That works — we have to go over disciplines too

Barbara L. Raymond, RN, NHA | Commandant

PA Department of Military and Veterans Affairs | Bureau of Veterans Homes
Pennsylvania Soldiers' & Sailors' Home of Erie

560 East 3rd Street | Erie, PA 16507

Phone: 814.878.4926 | Fax: 814.871.4617

WWW. dimva.pa.gov

PRIVILEGED AND CONFIDENTIAL COMMUNICATION The information transmitted is intended only for the person or entity to which it
is addressed and may contain confidential and/or privileged material. Any use of this information other than by the intended recipient is
prohibited. If you receive this message in error, please send a reply e-mail to the sender and delete the material from any and all
computers, Unintended transmissions shall not constitute waiver of the attorney-client or any other privilege.

E-Mail: braymond@pa.qov.

From: Skinner, Brian

Sent: Wednesday, March 02, 2016 12:43 PM
To: Raymond, Barbara

Subject: RE: Lewen messages

PDC at 1:00 — how about 1:30

From: Raymond, Barbara

Sent: Wednesday, March 02, 2016 12:38 PM
To: Skinner, Brian

Subject: RE: Lewen messages

Eating really quick — how about 1?

Barbara L. Raymond, RN, NHA | Commandant

PA Department of Military and Veterans Affairs | Bureau of Veterans Homes
Pennsylvania Soldiers' & Sailors’ Home of Erie

560 East 3rd Street | Erie, PA 16507

Phone: 814.878.4926 | Fax: 814.871.4617

www.dmva.pa.qov

PRIVILEGED AND CONFIDENTIAL COMMUNICATION The information transmitted is intended only for the person or entity to which it
is addressed and may contain confidential and/or privileged material. Any use of this information other than by the intended recipient is

1

 
Case 1:17-cv-00148-SPB Document 115-7 Filed 06/10/20 Page 30 of 30

prohibited. If you receive this message in error, please send a reply e-mail to the sender and delete the material from any and all
computers. Unintended transmissions shall not constitute waiver of the altorney-client or any other privilege.

E-Mail; braymond@pa.qov.

From: Skinner, Brian

Sent: Wednesday, March 02, 2016 12:08 PM
To: Raymond, Barbara

Subject: Lewen messages

Before Barry left, he gave me messages from the last 10 days or so from Lewen. | really need you to read them first
before | send them, and Kathy should be in your office to read them also. Not in nursing around Nancy or Kevin. Let me
know when.

Brian S. Skinner, PHR | Human Resources Analyst 2

PA Department of Military and Veterans Affairs | Bureau of Veterans Homes
PA Soidiers’ and Sailors’ Home

560 East 3rd Street | Erie, PA 16507

Phone: 814-878-4944] Fax: 814-878-4998

www.dmva,.state.pa.us

PRIVILEGED AND CONFIDENTIAL COMMUNICATION The information transmitted is intended only for the person or entity to whom
it is addressed and may contain confidential and/or privileged material. Any use of this information other than by the intended recipient
is prohibited. If you receive this message in error, please send a reply e-mail to the sender and delete the material from any and all
computers. Unintended transmissions shall not constitute waiver of the attorney-client or any other privilege.

E-Mail: bskinner@pa. gov.

 
